The following order has been entered on the motion filed on the 21st of April 2016 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 23rd of May 2016."
Upon consideration of the petition filed by Defendant on the 6th of May 2016 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed as moot by order of the Court in conference, this the 23rd of May 2016."
The following order has been entered on the motion filed on the 6th of May 2016 by Defendant to Appoint Counsel:
*438"Motion Dismissed as moot by order of the Court in conference, this the 23rd of May 2016."